In an action at law in the County Court of Westchester County to recover the unpaid balance of a certificate of indebtedness issued by a country club, the plaintiff’s motion for judgment on the pleadings was denied and judgment entered dismissing the complaint. The plaintiff appeals from the order denying his motion and from the judgment entered. Order on reargument, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.